Citation Nr: 0419975	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a low back disorder 

2.   Entitlement to service connection for a low back 
disorder.

3.   Entitlement to service connection for a back disorder 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in January 2004.  A transcript of that 
hearing is in the claims file.

The veteran's claim of entitlement to service connection for 
a low back disorder, which is reopened in this decision, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  There is no evidence of exposure to ionizing radiation 
during service.

3.  The record does not establish current symptoms or a back 
disorder caused by exposure to ionizing radiation.

4.  In a rating decision in March 1970 service connection was 
denied for a back disorder.  

5.  The veteran was notified of the March 1970 rating 
decision but did not initiate an appeal from it; he filed a 
request to reopen his claim for service connection for a low 
back disorder in August 2002.

6.  Evidence added to the record since the March 1970 rating 
decision, including the January 2004 hearing testimony, 
provides new evidence which bears directly and substantially 
upon the specific matter under consideration; the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A back disorder attributable to ionizing radiation was 
not incurred in or aggravated by active military service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2003).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a low back disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect for claims filed prior to August 29, 
2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim of a back disorder as 
secondary to ionizing radiation by correspondence dated in 
June 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the June 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the April 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the June 2002 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for a Back Disorder Due 
to Exposure to Ionizing Radiation.  Claims based upon 
exposure to ionizing radiation are governed by two separate 
regulations and each provides a separate and distinct basis 
for establishing service connection based on exposure to 
ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2003).

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  On the other 
hand, the veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  A third 
basis to establish a service-connected claim for radiation 
exposure is provided under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), 
which permits service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the veteran's claim must fail on several 
levels.  First, there is no evidence he is currently 
diagnosed with one of the diseases specific to radiation-
exposed veterans (which essentially includes various 
cancers).  While he has been treated for a variety of medical 
problems, none of his current medical conditions are listed 
in 38 C.F.R. § 3.309.  

Next, there is no evidence that the veteran participated in a 
radiation-risk activity. While he has asserted that he was 
exposed to a missile fire in service, the Board finds that 
there is no evidence of any radiation exposure.  

Similarly, there is no evidence that the veteran participated 
in a radiation-risk activity.  As his military service was 
from 1966 to 1969, the references to Nagasaki and Hiroshima, 
internment as a POW in Japan, and work at the various gaseous 
diffusion plants in 1991-1992 are not relevant.  In addition, 
the evidence does not show, nor has he alleged, that he 
participated in atmospheric detonation of a nuclear device, 
other nuclear testing operations listed in the regulations, 
or that he was involved in ship decontamination.  Therefore, 
the Board finds that the veteran's claim must fail under the 
provisions of 38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  He is 
claiming service connection for a skeletal disorder as 
secondary to radiation exposure.  A back disorder is not the 
type of disorder listed as a radiogenic disease under the 
regulations.  Because the veteran was not exposed to ionizing 
radiation during military service and the medical evidence 
failed to identify complaints of, treatment for, or diagnosis 
of any of the "radiogenic diseases" listed, the Board finds 
that the provisions of 38 C.F.R. § 3.311 are not for 
application.  Accordingly, the Board need not reach the issue 
of dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this regard, the Board finds no in-service reference to 
symptomatology consistent with radiation exposure, no post-
service treatment for a radiogenic disease, and no medical 
evidence establishing a medical nexus between the veteran's 
current back condition and in-service exposure to radiation.  
Accordingly, the Board finds that the claim must be denied on 
a direct basis.

II.  New and material evidence to reopen a claim for service 
connection for a low back disorder.  The VCAA and the 
implementing regulations apply in the instant case.  However, 
in light of the favorable determination to reopen his claim, 
the Board finds that there is no need to discuss compliance 
with VCAA requirements.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  However, the amended version is not 
applicable in this case since the veteran's claim was filed 
in June 2001.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a March 1970 rating decision the RO denied the veteran's 
claim for service connection for a back disorder, based upon 
a January 1970 VA examination and X-rays which revealed no 
current back disorder.  The veteran was notified of that 
decision and did not appeal.  The determination subsequently 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2003).  

The Board finds that the evidence added to the claims file 
since the March 1970 rating decision, including medical 
statements from the veteran's chiropractor, private medical 
records revealing a current low back disorder, and the 
testimony at the January 2004 hearing, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
new medical opinions and treatment reports.  The credibility 
of this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus, 3 Vet. App. 510.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.


ORDER

The claim for entitlement to service connection for a back 
disorder secondary to radiation exposure is denied.

The claim for entitlement to service connection for a low 
back disorder is reopened.


REMAND

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In this case, service medical records show the veteran was 
treated for low back complaints in January and February 1967 
which were of long duration and present since he entered 
service. 

Post-service medical records include a March 2002 
radiological examination which identified degenerative 
changes in the left, L5-S1 articular facet.  There are also 
several notes from Michael J. Goff, Chiropractic Physician, 
including a February 2003 note stating that the veteran had 
severe damage in his back, and a January 2004 note indicating 
that the veteran was treated for an accident in 2002, which 
aggravated his preexisting condition.  The Board notes that 
the veteran has not been afforded a VA examination of his 
back since 1970.  The Board finds additional development is 
required prior to appellate review.  The veteran should be 
accorded an examination and a medical opinion should be 
obtained as to whether it is as likely as not that a current 
low back disorder is related to the low back symptoms he 
experienced during service.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, the veteran's chiropractor has stated 
that he has been treating the veteran for a serious back 
condition and that the veteran was injured in a 2002 
accident, which aggravated his back disorder.  However there 
are no medical records for this treatment in the file.  These 
records should be obtained and made available to the VA 
examiner. 

The veteran testified in January 2004 that he was receiving 
Social Security Administration (SSA) disability benefits.  
The evidence of file contains an October 2001 SSA award 
letter.  However the evidence used in making this 
determination does not appear to be of file.  Any pertinent 
evidence associated with the veteran's SSA disability claim 
must be obtained.  Therefore, additional development to 
obtain SSA records is required prior to appellate review.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should obtain any available 
records associated with the veteran's 
claim for SSA disability benefits.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his low back 
disorder since service.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  In 
particular all treatment records from Dr. 
Michael J. Goff, 6010 Jones Creek Road, 
Suite B., Baton Rouge, Louisiana 70817, 
including those involving the intervening 
accident in 2002, which he mentioned, 
should be obtained.

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any current 
low back disorder began during his 
military service or is related to any 
incident of such service.  The claims 
folder must be available to the examiner.  
The examiner should elicit a detailed 
history from the veteran regarding his 
back problems during service and after 
service.  The examiner should provide an 
opinion as to whether it is as likely as 
not that any current low back disorder 
began during his military service or is 
related to any incident of such service.

4.  After completion of the above, the RO 
should re-adjudicate the claim on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



